                 Case 2:20-mc-00030-RSL Document 4 Filed 05/11/20 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   ABG-SHARK, LLC, a Delaware limited               No. 2:20-mc-0030 RSL
     liability company,
 8                                                    ORDER DIRECTING CLERK TO ISSUE
                                                      WRIT OF EXECUTION
 9                     Judgment Creditor,

10          v.

11   ORGANO GOLD INT’L, INC., a Nevada
     corporation,
12
                       Judgment Debtor.
13

14          Before this Court is Judgment Creditor’s request for an issuance of a Writ of Execution in

15   the sum of $1,800,000.00 principal, $28,718.72 in post-judgment interest as of the date of

16   application, and $263.50 in costs. Said judgment was originally issued in the in the U.S.

17   Southern District of Florida, civil action number 18-CIV-80758-RAR, and was registered as a

18   foreign judgment in this District on March 25, 2020, docket number 2:20-mc-00025.

19          The Clerk of Court is hereby directed to issue the Writ of Execution attached to this

20   Order for satisfaction of a money judgment out of the personal property of the Judgment Debtor.

21
            Dated this 11th day of May, 2020.
22

23
                                                  A
24                                                Robert S. Lasnik
                                                  United States District Judge
25

26

     ORDER DIRECTING CLERK TO
     ISSUE WRIT OF EXECUTION (2:20-mc-0030 RSL) - 1
